EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth D’Amore (Reg. No. 66,325) on June 29, 2022.
The application has been amended as follows: 
Amendments to the Specification:
	The following paragraphs have been added between page 11, line 3, and the heading “Description of embodiments”:
	Figure 5 schematically illustrates the technical cabinet (3).
	Figure 6 schematically illustrates the rotation locking mechanism (8.7).
	On page 11, the paragraph beginning “[T]he cassette (2) is configured” has been amended as follows:
The cassette (2) is configured to carry different types of tools (18), with respective diameter and/or length values, and for this purpose, each cassette (2) is comprised of: 
- Filings box (4) containing frontal (4.1) and rear (not illustrated) flanges [[(4.2)]]; 
- Tool tip (5); 
- Dampers (6); 
- Bezels (7); 
- Cone support (8); 
- Adjustment and locking ruler for the cone support (9); 
- Cassette-arm automatic locking fitting (10); 
- Technical cabinet-cassette automatic locking fitting (11); 
- Bezel spacer scissors (12); 
- Bezel guide and cone support (13); 
11 
- Enabled cone support locking castle (14.1); 
- Disabled cone support locking castle (14.2); 
- Tool (18). 

	On page 12, the paragraph beginning “[T]he number of bezels (7)…” has been amended as follows:
The number of bezels (7) that a cassette (2) possesses varies depending on the length/diameter ratio of the tool (18). Each bezel (7) consists of a locking plate [[(7.1)]] and two elastic tabs 

	On page 12, the paragraph beginning “[T]he assembly or disassembly…” has been amended as follows (and the markings are provided to show changes with respect to this paragraph as originally filed, rather than with respect to the amended paragraphs submitted 5/10/2022 due to the lack of clarity as to what changes were intended to be made in this paragraph in the amendment filed 5/10/2022, noting that this paragraph was amended twice in the same reply and in different ways – see pages 2-3 of the 5/10/2022 response):
The assembly or disassembly operation of a tool (18) of the cassette (2) is performed by an operator, or at a stage prior to storing the cassette (2) in the technical cabinet (3) or it is previously stored through an access door to the cabinet (3). The cone of the tool (8.1) holds the bearing (8.2) that sustains it in the cone support (8), and through the opening of the mobile flange (8.3) it is possible to insert it or remove it from the support together with the tool (18), and with the loosening of the locking pin (8.4) it is possible to assemble or disassemble the tool (18). Depending on the length of the tool (18), the cone support (8) is positioned by means of the glides (8.5) on the cassette (2) and fixed by means of the mechanical locking mechanism (8.6), which is positioned on the adjustment ruler (9) through the locking castle of the enabled cone support (14.1).

	On page 14, the first paragraph has been amended as follows:
The cassettes are stored in the technical cabinet (3), by means of automatic ties - technical cabinet-cassette automatic locking fittings (11) - being accessible to the robotic arm (1), for later automatic installation, without the need to interrupt the machining cycle. In one particular embodiment, the technical cabinet (3) comprises a protective curtain [[(17)]], to keep the cassettes protected from the filings and oil. The technical cabinet (3) comprises a window that gives access to the exterior for manual intervention of the operator that feeds the cassettes (2) stored therein with the tools (18).

	On page 14, the second paragraph has been amended as follows:
The machine is commanded by the action of a control unit, which is responsible for controlling the integrated operation of the robotic arm (1) and the technical cabinet (3), acting at the level of the drive of the automatic locking fittings (10), (11), of the protective curtain [[(17)]] of the technical cabinet (3) and at the level of the tree (15) , for the operationalization and configuration of the milling and deep drilling actions. 

Amendments to the Claims:
1. (Currently Amended) A milling and [[deep]] drilling machine comprising: 
a robotic arm (1), configured to perform 3-dimensional linear movements over an entire interior space of the milling and deep drilling machine, the robotic arm comprising: 
a base structure (1.1) comprising sliding rails (1.2) and cassette-arm locking fittings (10);
a drive unit (15) that moves along a longitudinal direction of the base structure (1.1) over the sliding rails (1.2); 
a removable milling tool (16) couplable to the drive unit (15);
a removable cassette (2) comprising:
a plurality of supports (7), each supporting a corresponding damper (6) for 
a tool tip (5) on one end of the removable cassette and a cone support (8) at an opposite end of the removable cassette (2);
a further support (13) for guiding and supporting: [[guide]] (i) the plurality of supports (7); and (ii) the cone support (8) [[(13),]]; 
a support-spacing scissors (12)[[,]]; and 
an adjustment ruler (9) 
complementary cassette-arm locking fittings that connect to the cassette- arm locking fittings (10) of the base structure (1.1) of the robotic arm (1);

a cone (8.1) that holds a bearing (8.2) for holding the cone (8.1) in the cone support (8), wherein the cone (8.1) is configured to couple to the drive unit (15); and 
a locking pin (8.4) for locking and unlocking with respect to the cone (8.1)
wherein the cone support (8) comprises:
a fixed flange (8.8);
a rotation lock lock the fixed flange (8.8);
a mobile flange (8.3), facing the fixed flange (8.8), such that the cone (8.1) can be inserted in and removed from an opening between the mobile flange (8.3) and the fixed flange (8.8) 
a glide (8.5) for adjusting the positioning of the cone support (8) on the removable cassette (2); and 
a mechanical lock (8.6) for fixing the cone support (8) with respect to the further support (13) 
the milling and drilling machine further comprising:
a technical cabinet (3) storing therein the removable milling tool (16) and the removable cassette (2) 
a control [[unit]] configured to operate the robotic arm (1) and the technical cabinet.
2. (Previously Canceled).  
3. (Previously Canceled).  
4. (Previously Canceled).  
5. (Previously Canceled).  
6. (Previously Canceled).  
7. (Currently Amended) The machine according to claim 1, wherein the rotation lock 
8. (Previously Canceled).  
9. (Previously Canceled).
Amendments to the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
to replace Figure 1 as filed 5/10/2022 with Figure 1 as filed 12/2/2020;
in the replacement Figure 3 that was filed 5/10/2022, to delete the reference character 4.2 and the lead line extending therefrom;
to add a new figure, Figure 5, in the form of a box (labeled as element 3 and) containing the text “Removable Cassette and Removable Milling Tool” (as shown below);
[AltContent: textbox (Removable Cassette and Removable Milling Tool)][AltContent: textbox (3)][AltContent: connector]


Fig. 5
to add a new figure, Figure 6, in the form of a box (labeled as element 8.7) and containing the text “Block, Spring, and Stop Bolt” (as shown below)
[AltContent: textbox (Block, Spring, and Stop Bolt)][AltContent: textbox (8.7)][AltContent: connector]

Fig. 6
In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Attention is directed to the discussion of U.S. Patent Application Publication No. 2015/0057139 to Canuto from pages 40-47 of the Office Action mailed February 14, 2022 for a detailed discussion of the Canuto reference.  Suffice it to say, Canuto does not teach that a plurality of the supports 11 (of the removable tool cassette 8) each support “a corresponding damper for fixing a drilling tool to the cassette”, nor does Canuto teach that the removable tool cassette 8 includes “an adjustment ruler”, both as recited in claim 1.  Furthermore, Canuto does not teach that the cone support (the right-most support 11 re Figure 10 that supports cone 12; see Figure 10, for example) comprises “a fixed flange”, “a rotation lock for locking the rotation of the cone, wherein the rotation lock is embedded in the fixed flange”, and “a mobile flange, facing the fixed flange, such that the cone can be inserted in and removed from an opening between the mobile flange and the fixed flange”, as set forth in independent claim 1.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Canuto, and thus, for at least the foregoing reasoning, Canuto does not render obvious the present invention as set forth in independent claim 1.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        





eec
June 29, 2022